Opinion filed July 30, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                                11-19-00230-CR
                                  __________

                  DAMON CHAD CAMPBELL, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR15110


                      MEMORANDUM OPINION
       Appellant has filed in this court a motion to dismiss his appeal. As pointed
out by Appellant, this is a “charge bargain” case, and the trial court has recently
amended its certification of Appellant’s right of appeal to so reflect. See TEX. R.
APP. P. 25.2(a)(2). Appellant asserts in his motion to dismiss this appeal that, in
light of the amended certification, “there are no remaining issues to appeal,” and he
requests that his appeal be dismissed. The motion to dismiss is signed by both
Appellant and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules
of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


                                                            PER CURIAM


July 30, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2